Citation Nr: 0024141	
Decision Date: 09/12/00    Archive Date: 09/21/00

DOCKET NO.  99-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for foot fungus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to July 
1945.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi denied the benefits 
sought on appeal in October 1998, and the veteran appealed.  
During the course of this appeal, the veteran moved from 
Mississippi to Colorado.  He and his son presented testimony 
during a hearing which was held at the Denver, Colorado RO in 
November 1999.

The Denver RO denied service connection for "bone fevers" 
in December 1999 and notified the veteran of its decision and 
of his right to appeal.  There is no documentation in the 
veteran's VA claims folder showing initiation of an appeal on 
such matter.  Accordingly, the Board of Veterans' Appeals 
(the Board) has no jurisdiction over that matter.  


FINDING OF FACT

There is no competent medical evidence of record of a nexus 
between the veteran's current foot and/or skin disabilities, 
which were first diagnosed in 1997, and any incident of 
service origin, including the claimed in-service foot fungus 
or jungle rot.


CONCLUSION OF LAW

The claim for service connection for foot fungus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for a disability which 
he has characterized as jungle rot and foot fungus.  In the 
interest of clarity, the factual background will be provided 
first, followed by pertinent law and regulations and then 
analysis of the claim.  

Factual background

The veteran's service personnel records show that he was a 
field lineman in service for three and one half years, and 
that the battles/campaigns which he participated in included 
Guadalcanal and the Northern Solomons.

The veteran's service medical records show no treatment for 
foot or skin problems.  
On service discharge examination in July 1945, the veteran 
did not mention foot or skin problems when he was asked to 
list all significant diseases incurred in service.  
Clinically, his skin and feet were normal.  

A VA examination of the veteran was completed in December 
1946.  He gave no history of foot problems during service.  
He voiced no complaints referable to the feet or skin.  On 
physical examination, his feet and skin were pronounced 
normal by the examiner.

There are no pertinent medical records for the next half 
century.

VA medical records are contained in the claims folder.  In 
September 1997, the veteran complained of fungus, and 
onychomycosis was diagnosed.  In March 1998, the veteran 
complained of a rash for years.  After examination, the 
diagnoses were irritant dermatitis; tinea; and onychomycosis.  
On VA evaluation of the veteran in April 1999, the veteran's 
daughter advised a VA health care provider that the veteran 
had a history of itching for most of his life.  In June 1999, 
the veteran was noted to be on medication for dermatitis.  In 
August 1999, the veteran was assessed with tinea of the nail; 
xerosis; and a history of dermatitis.  In September 1999, the 
veteran stated that he was in combat during service.  In 
October 1999, the veteran was noted to have an ingrown right 
great toenail.  Also in October 1999, the veteran was noted 
to have a palpable fibrofatty mass on the bottom of his third 
right metatarsal head.  The diagnoses were onychocryptosis, 
partial wedge resection of offending borders; and 
metatarsalgia of the second metatarsal, with loss of fat pad.  
Later that month, onychocryptosis was diagnosed.  

During the hearing at the RO in November 1999, the veteran 
testified that a problem of foot fungus occurred while he was 
stationed on Guadalcanal.  They called it jungle rot at the 
time, and they treated him for it.  He now has deformed 
toenails and has had toenailectomies, and all of his foot 
skin problems which he has now were due to the foot fungus 
which started in service.  His first toenailectomy occurred 
shortly after service, in 1945 or 1947.  He had been self 
medicating his foot fungus for 20 years.  

Pertinent law and regulations

Service connection

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1999).  Notwithstanding the foregoing, 
service connection may be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999); See Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

When a chronic disease is shown in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  In order to show a chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the 
veteran's claim. 38 C.F.R. § 3.303(b) (1999).

Well grounded claim requirements

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation. Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), in the 
context of a veteran's claim for service connection, the 
United States Court of Veterans Appeals (Court) stated that 
in order for a claim to be well grounded, that is plausible, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well-grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

If the veteran has not submitted evidence of a well-grounded 
claim, there is no VA duty to assist him or her in developing 
facts pertinent to that claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Analysis

As noted above, in order for the veteran's claim to be 
considered to be well grounded, there must be (1) evidence of 
a current disability; (2) evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
evidence of a nexus between the in-service disease or injury 
and the veteran's current disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).

The first prong of the Caluza well groundedness test, a 
current disability, is met, as current disabilities, 
including onychomycosis and onychocryptosis, have been 
diagnosed since September 1997.  

The second prong of the Caluza well groundedness test is also 
met, as the veteran has indicated that he was treated for 
foot problems in service.  The veteran's statements are 
presumed to be true for the purpose of determining whether 
his claim is well grounded.  See King v. Brown, 5 Vet. App. 
19, 21 (1993).

The third prong of the Caluza well groundedness test is not 
met, however, as there is no competent medical evidence of 
record of a nexus between the veteran's current disabilities, 
which were first shown in or after September 1997, and any 
incident of service origin, including the in-service problems 
about which the veteran testified in November 1999.  

As noted above, under certain circumstances the "continuity 
of symptomatology" provision, 38 C.F.R. § 3.303(b) may to 
some extent serve to bridge the gap between service and 
current disability.  The Court has held in Savage v. Gober, 
10 Vet. App. 488, 497 (1997), that 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veteran's current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, the veteran appears to be claiming that there 
is a continuity of foot skin symptomatology.  However, there 
is no medical evidence which demonstrates such claimed 
continuity of symptomatology after service.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999).  The first medical records 
date from the late 1990s, approximately 52 years after the 
veteran left service.

Moreover, and even more significantly, no medical nexus 
evidence has been presented.  See Savage, supra; see also 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  In the absence 
of competent medical nexus evidence, the veteran's contention 
as to continuity of symptomatology fails.

The Board notes that the veteran served on Guadalcanal and in 
other battles during World War II.  Even if the Board assumes 
that the veteran is a veteran of combat, see 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304(d), this does not provide the 
required nexus.  See Libertine v. Brown, 9 Vet. App. 521, 
522-3 (1996); see also Gregory v. Brown, 8 Vet. App. 563, 567 
(1996) [Section 1154(b) does not establish service connection 
for a combat veteran; it aids him by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service. A veteran must still generally establish 
that his claim is well grounded by competent medical evidence 
tending to show a current disability and a nexus between that 
disability and those service events.].    

The veteran has in essence indicated that he has a skin 
disability of the feet which is related to service.  However, 
where the determinative issue involves either medical 
causation or medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's statement that his current disability is related to 
service is not sufficient to make his claim well grounded, 
since he is a lay person who is not competent to offer 
evidence requiring medical knowledge.  Cromley v. Brown, 
7 Vet. App. 376, 379 (1995).  

Because the veteran has not submitted competent evidence of a 
nexus between his in-service foot skin problems and the 
currently diagnosed foot skin disabilities, the Board 
concludes that his claim of service connection for foot 
fungus is not well grounded and must be denied.   The Court 
has held that "[i]n the absence of competent medical evidence 
of  . . . a causal link to service or evidence of chronicity 
or continuity of symptomatology, a claim is not well 
grounded."  Chelte v. Brown, 10 Vet. App. 268, 271 (1997) 
[citing Caluza].  Therefore, the third prong of the Caluza 
test is not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for foot 
fungus disability.  The benefit sought on appeal is 
accordingly denied.

Additional matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence 
which would further the claim.  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d. 1464 
(Fed.Cir. 1997).  In this case, VA is not on notice of the 
location of any known and existing evidence which would 
render the veteran's claim plausible.  The Board's decision 
serves to inform the veteran of the kind of evidence which 
would be necessary to make his claim well grounded, such as a 
competent medical opinion from a physician which opines that 
his current foot skin disabilities had their onset in, or 
were made chronically worse by, his service.

The Court has underscored that if the VA volunteers 
assistance in developing facts pertinent to a claim that is 
not well grounded, such action raises "grave questions of due 
process ... if there is apparent disparate treatment between 
claimants," between those who have met their initial burden 
of presenting a well grounded claim and those who have not.  
See Grisvois v. Brown, 6 Vet. App. 136, 140 (1994); see also, 
in general, Morton v. West, 12 Vet. App. 477 (1999).


ORDER

A well-grounded claim not having been submitted, entitlement 
to service connection for foot fungus is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



